IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    January 7, 2009 Session

               RICHARD L. HUBBELL v. SUMNER ANESTHESIA
                        ASSOCIATES, INC., ET AL.

                     Appeal from the Chancery Court for Sumner County
                         No. 2008C-87    Tom E. Gray, Chancellor



                     No. M2008-01736-COA-R3-CV - Filed April 29, 2009


PATRICIA J. COTTRELL, P.J.,M.S., dissenting.

        I respectfully disagree with the conclusion of the majority and would affirm the trial court’s
grant of summary judgment to the corporation. I agree with the majority’s exposition of relevant
legal principles. I disagree, however, with the conclusion that Mr. Hubbell provided any evidence
regarding the value of his shares in SAA.

       The corporation provided evidence, including expert testimony, as to a specific value of Mr.
Hubbell’s shares. Rather than presenting evidence of a different value, Mr. Hubbell gave his own
opinion as to the deficiencies in SAA’s evidence. His opinion did not create a dispute as to any fact.
At most, he challenged the methodology used by SAA or its expert to calculate the value. This could
be construed as a challenge to SAA’s expert or an argument the case law regarding valuation
methods was not followed. Neither is a fact or evidence of a fact.



                                               __________________________________________
                                               PATRICIA J. COTTRELL, P.J., M.S.